                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


DEREK RAWLINGS, JR.,                          )
                                              )
          Plaintiff,                          )
                                              )       No. 2:15-cv-02169-TLP-tmp
V.                                            )
                                               )      JURY DEMAND
GARRY ARNOLD, KENNETH BOYKIN,                  )
AND KEELEY GRAY,                               )
                                               )
          Defendants.                          )


                                     VERDICT FORM


     I.    GARRY ARNOLD


                (lA) Did Plaintiff prove by a preponderance of the evidence that GARRY
                ARNOLD intentionally committed an act, under color of state law, that
                violated Plaintiffs Fourteenth Amendment right not to be subjected to
                excessive force?



                                Answer: Yes _ _ _ No L



           If you answered ''yes" to (lA), proceed to (lB).



                (1B) Were GARRY ARNOLD's actions reasonable under the circumstances
                and, therefore, entitled to qualified immunity as explained in the Court's
                instructions to the Jury?



                                Answer: Yes _ _ _ No
If you answered ''yes" to (JA) and ''no" to (JB), proceed to part (2).
Otherwise, please stop and proceed to (5A).



    (2) Did GARRY ARNOLD's act, described in (lA) above, cause injury to
    Plaintiff?



                     Answer: Yes         No



If you answered ''yes" to part (2), proceed to part (3A), and skip part (3B).



If you answered "no" to part (2), skip part (3A) and proceed to part (3B).



    (3A) Please state the amount that will fairly compensate Plaintiff for any
    injury he actually sustained as a result of GARRY ARNOLD's conduct.



                        Answer: $ _ _ __



    (3B) Because we answere d "No" to Part (2), Plaintiff is awarded nominal
    damages in the amount of$ 1.00.



After answering part (3A), proceed to part ( 4A).



    (4A) Did GARRY ARNOLD act intentionally or maliciously in violating
    Plaintiffs rights?



                     Answer: Yes          No



                                   2
If you answered 'y es" to part (4A), proceed to part ( 4B). Otherwise, please
stop.



    (4B) Do you award punitive damages against GARRY ARNOLD?



                     Answer: Yes       No



    If yes, in wh at amount?



                         An swer: $ _ _ __




                                   3
II.   KENNETH BOYKIN


         (5A) Did Plaintiff prove by a preponderance of th e evidence th at KENNETH
         BOYKIN inte ntion ally committed an act, under color of state law, that violated
         Plaintiffs Fourtee nth Amendment righ t not to be subj ected to excessive force?



                         An swer: Yes _ _ _ No /



      If y ou answered ''yes" to (5A), proceed to (5B).



         (5B) Were KENNETH BOYKIN's action s r eason able under th e circumstances
         and, th erefore, entitled to qualifie d immunity as explained in th e Court's
         instructions to th e J ury?



                          An swer: Yes _ _ _ No



      If y ou answered ''yes" to (5A) and "no" to (5B), proceed to (6). Other wise,
            please stop and proceed to (9A).



         (6) Did KENNETH BOYKIN's act, described in (5A) above, cause injury to
         Plaintiff?



                          An swer: Yes          No



      If y ou answered ''yes" to part (6), proceed to part (7A), and skip part (7B).



      If y ou answered "no" to part (6), skip part (7A) and proceed to part (7B) .




                                         4
      (7 A) Please state the amount that will fairly compensate Plaintiff for any
      injury he actually sustained as a result of KENNETH BOYKIN's conduct.



                           Answer: $ _ _ __



      (7B) Because we answered "No" to Part (6) , Plaintiff is awarded nominal
      damages in the amount of$ 1.00.



After answering part (7A), proceed to part (8A).



      (8A) Did KENNETH BOYKIN act intentionally or maliciously in violating
      Plaintiffs rights?



                       Answer: Yes          No



If you answered ''yes" to part (8A), proceed to part (8B). Otherwise, please
stop, sign, and date this form.



      (8B) Do you award punitive damages against KENNETH BOYKIN?



                       Answer: Yes          No



      If yes, in what amount?



                           Answer: $ _ _ __




                                      5
III.   KEELY GRAY


          (9A) Did Plaintiff prove by a preponderance of the evidence that KEELY GRAY
          intentionally committed an act, under color of state law, that violated
          Plaintiffs Fourteenth Amendment right not to be subjected to excessive force?



                          Answer: Yes _ _ _ No      _L

       If you answered ''yes" to (9A), proceed to (9B).



          (9B) Were KEELY GRAY's actions reasonable under the circumstances and,
          therefore, entitled to qualified immunity as explained in the Court's
          instructions to the Jury?



                          Answer: Yes _ _ _ No



       If you answered "yes" to (9A) and ''no" to (9B), proceed to (JO). Otherwise,
       please stop, sign and date this form, and return it as instructed by the
       court.



          (10) Did KEELY GRAY's act, described in Part (9A) above, cause injury to
          Plaintiff?



                           Answer: Yes         No




                                         6
If you answered ''yes" to part (10), proceed to part (llA), and skip part (JJB).



If you answered "no" to part (10), skip part (llA) and proceed to part (llB).



      (11A) Please state the amount that will fairly comp ensate Plaintiff for any
      injury h e actually sustained as a res ult of KEELY GRAY's conduct.



                           Answer: $ _ _ __



       (1 lB) Because we answered "No" to Part 10, Plaintiff is awarded nominal
       damages in the amount of$ 1.00.



After answering part (11A), proceed to part (12A).



       (12A) Did KEELY GRAY act intentionally or maliciously in violating
       Plaintiffs rights?



                        Answer: Yes         No



If you answered 'yes" to part (12A), proceed to part (12B). Otherwise, please
stop.



       (12B) Do you award punitive damages against KEELY GRAY?



                        Answer: Yes         No




                                      7
      If yes, in what amount?



                                Answer: $ _ _ __




 ~ JUROR
    ~tJlL
PRESIDING                                   DATE
                                                   I




                                        8
